DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
2. 	The applicant remarks filed on February 10th 2022 has been entered. Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 10 -12, filed February 10th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are not persuasive.
Applicant argues that the combination of art does not teach or suggest the claimed limitations of "creating a first synthetic node representing the first structured data entry;" and "joining the first synthetic node representing the first structured data entry to the first parse tree structure using a synthetic link to a node in the parse tree to produce a pseudo parse tree" the independent claims are patentable. 
Examiner respectfully disagrees and submits the combination of Garg and Galitsky teach the limitations as recited. 

Examiner respectfully disagrees and submits that the nodes, Fig. 5 and in paragraph [0097] taught in the Galitsky reference represent  structured data such as discourse trees, paragraph [0082] which includes nodes and the links, paragraph [0130] link the nodes to the discourse tree. 
The Applicants do not believe that the Examiner has provided a convincing motivation for changing the operation of Garg which converts unstructured data into structured data into the Gal parse tree. Such a modification would change the operation of the Garg reference. The Examiner's proposed inclusion of Gal into the Garg analysis system which depends on the unstructured information being converted into a structured format such as data organized in columns and rows for transactional system data. 
Examiner respectfully disagrees and submits that the Garg reference 
teaches mixed records from natural language wherein lies the motivation thus the operation of Garg is not changed. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case the Garg teaches various extraction techniques in paragraph [0019] teaches  “(b) extract information and capture the information into structured files” see also [0020] and  [0022]and Galitsky in paragraph [0178] teaches  analysis of the text of an item using entity extraction techniques or from pre-existing fields in a database such as author, descriptor, language, and format.
Applicant argues that the Examiner has not shown that a parse tree is usable in the Garg system or superior in any way to the structured data that Garg already proposes. At the very least, it would change its basic principle of operation (converting unstructured data to structured data). This proposed combination thus contravenes MPEP §2143.01(V)-(VI). For this reason, a skilled person would not look to Gal as a teaching to combine with Garg. 
Examiner respectfully disagrees and submits that the Garg reference discloses multiple principles of operation and discloses as indicated above various extractive techniques that are effectively combinable with extractive techniques of the Galistsky reference. Therefore one will be motivated to combine extractive techniques from both analogous and non-analogous art. 
Applicant argues that when a "proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no 
Examiner respectfully disagrees and submits that combination of Galitsky with Gard does not render the Garg reference inoperable since the eventual classification of mixed records as taught by Garg is reasonable pertinent to the categorization of source records of the Galitsky reference into various nodal trees. 
Applicant concludes that even supposing that the combination of Garg and Gal is properly motivated, the combination does not teach or suggest the particular method claimed by the Applicants. As admitted by the Examiner, Garg does not use parse trees. Gal does not have any teaching or suggestion of creating synthetic nodes to represent the structured data or synthetic links to link the synthetic nodes to the parse tree. If the Garg and Gal references were combined, something other than the Applicants' invention would result. 
Examiner respectfully disagrees and submits the teachings of Garg in combination with Galistky produces applicant’s invention where their nexus is on extractive technique to eventually classify/categorize source input into a structured 

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 9 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over  Garg et al. (United States Patent Publication Number 20190114360), hereinafter Garg in view of Boris Galitsky (United States Patent 20190095420), hereinafter referred to as Galitsky, in view of further view of Andrew J. Richardson (United States Patent 
Regarding claim 1 Garg teaches receiving a mixed record (ABS. receiving at least one input file) (read an input file [0019] such as a “mixed record” including a first entry containing a first natural language 5phrase (ABS., unstructured data) (unstructured data [0020] such as “natural language” and a second entry containing a first structured data entry; (ABS., structured data) (structured data [0020]) 
Garg does not fully disclose a method for creating parse trees from mixed records comprising: using the first natural language phrase to create a first parse tree structure joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; creating a first synthetic node representing the first structured data entry;  10joining the first synthetic node representing the first structured data entry to the first parse tree structure using a synthetic link to a node in the parse tree to produce a pseudo parse tree; and sending the pseudo parse tree to a question answer system for answering user queries by reference to the pseudo parse tree.

Galitsky teaches a method for creating parse trees (ABS., creates discourse trees) (creates discourse trees [0178] such as “parse trees” from mixed records (first paragraph of a first document and a second paragraph of  a second document) (Fig. 12 (1202) first paragraph of first document [0142]; Fig. 12 (1203) second paragraph of such as “mixed record” comprising: using the first natural language phrase (Fig. 12 (1202) first paragraph of first document [0142]; such as “first natural language phrase” to create a first parse tree structure (Fig. 12 (1202) first discourse tree [0142] such as “first parse tree” joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; (divide the discourse text into units [0083]; (examine each unit, and its neighbor. Is there a relation holding between them? [0086]; (if yes, the mark that relation [0087]); creating a first synthetic node representing the first structured data entry; (Fig. 5 depicts node-link representation of the hierarchical binary tree with leaves which correspond to contiguous non-overlapping text spans [0096])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garg to incorporate the teachings of Galitsky whereby   a method for creating parse trees from mixed records comprising: using the first natural language phrase to create a first parse tree structure joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; creating a first synthetic node representing the first structured data entry. By doing so  a determination is made of  an entity and a corresponding first elementary discourse unit from the first discourse tree by extracting a noun phrase from the discourse tree, classifying

Richardson teaches to produce a pseudo parse tree; (pseudo code representation of a parse tree [0136] 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garg in view of Galitsky to incorporate the teachings of Richardson to produce a pseudo parse tree. By using a pseudo code transport results in a relatively compact representation, but requires a scanner and a parser in the decoder. Richardson [0136]
Leviathan teaches 10joining the first synthetic node (ABS., first node) (first node Col 4 ln 30) representing the first structured data entry (semantically structured sentence Col. 4 ln 60) to the first parse tree structure (parse tree Col. 10 ln 17) using a synthetic link (graph that links to the data graph Col. 7 ln 44) to a node (a node Col. 11 ln 37)  in the parse tree (parse tree Col 10 ln 17) and sending the pseudo parse tree )to a question answer system (question answering system may be used to infer information in a data graph Col. 4 ln 21 – 23 such as “pseudo parse tree”) for answering user queries (answering a question Col 11 ln 31) by reference to the pseudo parse tree (searching the parse tree for the first node and second node based on linked template sentence Col. 2 ln 53 – 55)
  10joining the first synthetic node representing the first structured data entry to the first parse tree structure using a synthetic link to a node in the parse tree and sending the pseudo parse tree )to a question answer system by reference to the pseudo parse tree.   By doing so an answer to a query may be obtained by following a path starting at the first node and ending at a second node. Leviathan Col. 1 ln 53 - 55
	Claims 9 and 15 correspond to claim 1 and are rejected accordingly.


ALLOWABLE SUBJECT MATTER

6.         Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims. 
	Claims 10 and 16 correspond to claim 2 and are allowable for the reason stated above.
	Claims 3 and 4 depend from claim 2 and inherit the same allowbility 
	Claims 11 and 17 correspond to claim 3 and inherit the same allowbility
	Claims 12 and 18 correspond to claim 4 and inherit the same allowbility


Claims 13 and 19 correspond to claim 5 and are allowable for the reason stated above.
Claim 6 depends from claim 5 and inherits the same allowbility
Claims 14 and 20 correspond to claim 6 and inherit the same allowbility

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims.
Conclusion

7. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is

is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the

applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166